DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 05/27/2021 Amendments/Arguments, which directly amended claims 1, 11; cancelled claims 5-10, 15-30, 33-36; and traversed the rejections of the claims of the 11/27/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-4, 11-14, and 31-32 are allowed.
Regarding claims 1 and 11, a system and method for monitoring landslide movement patterns within a landslide region as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP08292073 discloses a method involves using a global positioning system receiver connected to a receiver antennae.  The receiver antennae is switched to receive an electromagnetic-wave broadcast to measure the variation of the relative distance between the observing point and the standard point to compute the amount of land surface movement.
US 7,642,956 discloses a measurement system for applications of monitoring and surveying based upon the signals transmitted by a GPS system includes a plurality of measurement stations equipped with at least one GPS receiver, one or more base stations for reception and processing of the measurements made by the plurality of measurement stations, and a network of communication between the stations.  The GPS receiver is a receiver that works on a single carrier.  The measurement stations are split into triangular sub-networks in which each vertex of a triangle contains a station.  The base station is configured for calculating lengths of the baselines that join the measurement stations by means of the double differences, and the base station is configured for executing calculation of the solution in real time.
US 2011/0025555 discloses methods for processing signals received from satellites within a Global Navigation Satellite System (GNSS) for example, Global Positioning System (GPS) receivers, and more particularly to a method for computing precise relative locations using differential GNSS/GPS techniques for all observations measured by a rover GNSS receiver, and not just those observations that are common to base and rover GNSS receivers.  In the invention, a rover receiver first utilizes data from a base Receiver, a DGNSS reference network, or other differential source to compute a differentially corrected location.  Then, using this location and 
US 2012/0235831 discloses a position detection sensor which includes a first atomic oscillator and a sensor-side transmitter, and outputs a sensor output signal, a base station apparatus which includes a base station-side receiver, which wirelessly receives the sensor output signal, and a second atomic oscillator, a comparator which compares the phase of an output signal from the first atomic oscillator and the phase of an output signal from the second atomic oscillator, and outputs a phase comparison signal, a storage which stores a defined value of the phase comparison signal, and a displacement detector which detects displacement of the position detection sensor by comparing the phase comparison signal and the defined value are included.
US 8,773,303 discloses an invention relates to tracking a position of a device, e.g. for detecting slow and rapid earth deformation, by making use of a recursive filter having the filter characteristic adapted to a detected type of motion.  If the motion of the position tracking device is rapid, the filter characteristic is set such that the rapid motion can be tracked with the necessary speed.  On the other hand, if the motion is slow, e.g. during times of a normal tectonic drift, the filter characteristic is set such that the motion is slowly tracked with the advantage of efficient noise reduction, i.e. noise in the input signal is effectively barred and does not pass through the filter to the output signal.  Thus, in times of rapid motion the convergence speed of 
US 2020/0217945 discloses systems and methods to identify motion events on a sloped surface, such as a mountainside, using transmitted and received radio frequency (RF) chirps.  A one-dimensional array of receive antennas can be digitally beamformed to determine azimuth information of received reflected chirps.  Elevation information can be determined based on time-of-flight measurements of received reflected chirps and known distances to locations on the sloped surface.  Motion events may be characterized by deviations in return power levels and/or return phase shifts.  The systems and methods may, for example, be used to provide real-time detection of avalanches and/or landslides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646